Title: To Thomas Jefferson from George Jefferson, 21 July 1802
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 21st. July 1802
          
          I have to day received another dividend of 3 ⅌ Cent on Mr. Short’s James River shares, being $:198.—it is placed to the credit of Mr. Barnes, who shall be advised of it by tomorrows post.
          Your things from Washington have arrived, and shall be forwarded by the first boats.
          I am Dear Sir Your Very humble servt.
          
            Geo. Jefferson
          
        